EXHIBIT 10.30

MEMBERSHIP INTEREST PURCHASE AGREEMENT

TEJON MOUNTAIN VILLAGE LLC

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made as of the
15th day of July, 2014 by and between DMB TMV LLC, an Arizona limited liability
company (“Seller”), and TEJON RANCHCORP, a California corporation (“Purchaser”).

RECITALS

A. Purchaser and Seller are members of Tejon Mountain Village LLC, a Delaware
limited liability company (the “Company”).

B. Pursuant to the Limited Liability Company Agreement of Tejon Mountain Village
LLC dated as of May 19, 2006, between Purchaser and Seller, as amended by the
First Amendment to the Limited Liability Company Agreement of Tejon Mountain
Village LLC dated November 29, 2006, the Second Amendment to the Limited
Liability Company Agreement of Tejon Mountain Village LLC dated August 13, 2008,
the Third Amendment to the Limited Liability Company Agreement of Tejon Mountain
Village LLC dated November 18, 2009 and the Fourth Amendment to the Limited
Liability Company Agreement of Tejon Mountain Village LLC dated July 19, 2011
(collectively, the “Operating Agreement”), Purchaser and Seller, as co-managers
of the Company, have pursued the entitlement and development of the project
commonly known as Tejon Mountain Village (the “Project”).

C. Seller is the owner of a membership interest (the “Purchased Interest”) in
the Company.

D. Purchaser is the owner of the other membership interest in the Company.

E. Seller desires to sell and transfer the Purchased Interest to Purchaser, and
Purchaser is willing to purchase the Purchased Interest, upon the terms and
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. Unless otherwise defined herein, capitalized terms set forth in
this Agreement shall have the meanings ascribed to them in the Operating
Agreement.

 

1



--------------------------------------------------------------------------------

(a) “Business Day” shall mean any day other than Saturday, Sunday, or other day
on which commercial banks in Delaware or California are authorized or required
to close under the laws of such state or the United States.

(b) “Closing Date” means July 15, 2014.

(c) “Effective Date” shall mean the date upon which Purchaser pays to Seller the
sum of Ten Million and No/100 Dollars ($10,000,000.00) pursuant to
Section 2.3(a) of this Agreement.

(d) “Initial Payment” shall mean the amount of Ten Million and No/100 Dollars
($10,000,000.00) that Purchaser shall pay Seller pursuant to Section 2.3 of this
Agreement.

(e) “Liens” shall mean any and all liens, mortgages, claims, options,
conditional sales agreements, rights of first refusal, security interests,
pledges, deeds of trust or other charges or encumbrances, restrictions, legal or
equitable claims or rights of any Person pursuant to any contract, agreement,
instrument or the laws of the United States, any state, municipality or
territory thereof, or any other jurisdiction.

(f) “Party” shall refer individually to Purchaser or Seller.

(g) “Parties” shall refer collectively to Purchaser and Seller.

(h) “Person” shall mean any individual, partnership, corporation, limited
liability company, limited liability partnership, association, joint stock
company, trust, joint venture, unincorporated organization, or governmental
entity (or any department, agency, or political subdivision thereof).

(i) “Purchase Price” shall mean the aggregate amount of Seventy Million and
No/100 Dollars ($70,000,000.00).

ARTICLE 2

PURCHASE AND SALE

2.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell, assign, transfer, convey and deliver to Purchaser,
and Purchaser hereby agrees to purchase and accept the sale, assignment,
transfer, conveyance and delivery to it of the Purchased Interest, including,
without limitation, Seller’s interest in and to Seller’s Book Capital Account,
free and clear of all Liens.

2.2 Assignment Agreement. Concurrent with its payment of the Initial Payment,
Purchaser shall deliver to Seller an Assignment and Assumption of Membership
Interest in the form attached hereto as Exhibit A (the “Assignment”) executed by
Purchaser. Upon Seller’s receipt of the entire Initial Payment and the
Assignment executed by Purchaser, Seller shall execute and deliver the
Assignment to Purchaser. Subject to Section 2.4 below, upon mutual execution and
delivery of the Assignment, the transfer and conveyance of the Purchased
Interest shall be effective immediately and Purchaser (or its designated
affiliate) shall own the Purchased Interest as of the Closing Date, subject only
to the terms of the Assignment regarding Purchaser’s failure to pay the entire
Final Payment (as defined below).

 

2



--------------------------------------------------------------------------------

2.3 Purchase Price.

(a) Installments. In full consideration of the Purchased Interest, Purchaser
shall pay the Purchase Price to Seller. The Purchase Price shall be payable by
Purchaser in installments as follows: Purchaser shall pay Seller (i) the Initial
Payment on or before the Closing Date, and (ii) the sum of Sixty Million and
No/100 Dollars ($60,000,000) (the “Final Payment”) on or before the date that is
ninety (90) days following the Closing Date (the “Final Payment Date”), subject
to Purchaser’s right to an extension as provided in Section 2.3(b) below.

(b) Extension. Notwithstanding anything in this Agreement to the contrary,
Purchaser shall have a one-time right to extend the Final Payment Date for a
period of thirty (30) days by paying to Seller not less than five (5) Business
Days prior to the currently scheduled Final Payment Date the amount of One
Million and No/100 Dollars ($1,000,000.00) (the “Extension Payment”). If
Purchaser timely makes the Extension Payment, then the amount of the Final
Payment due on the Final Payment Date (as extended) shall be reduced by the
Extension Payment (i.e., the Final Payment Amount shall be reduced from Sixty
Million and No/100 Dollars ($60,000,000) to Fifty-Nine Million and No/100
Dollars ($59,000,000)).

(c) Each installment of the Purchase Price (including, without limitation, the
Extension Payment, if paid) shall be wired into an account designated by Seller
pursuant to the wiring instructions attached hereto as Exhibit B.

2.4 Payment Default. In the event Purchaser fails to pay the entire Final
Payment to Seller on or before the final payment date (as the same may be
extended in accordance with Section 2.3(b) above) (a “Payment Default”), then
this Agreement and the Assignment (collectively, the “Closing Documents”) shall
be void ab initio and Seller, as its sole and exclusive remedy, shall have the
right to retain the Initial Payment and the Extension Payment (if paid) as
liquidated damages, provided that Seller is not in breach of any of the Closing
Documents. Following any Payment Default, the Parties shall continue to be
members of the Company and have all rights, interests and obligations as are set
forth in the Operating Agreement. PURCHASER AND SELLER AGREE THAT SELLER’S
ACTUAL DAMAGES IN THE EVENT OF A PAYMENT DEFAULT BY PURCHASER WOULD BE EXTREMELY
DIFFICULT AND IMPRACTICAL TO DETERMINE AND SAID LIQUIDATED DAMAGES SUM SPECIFIED
ABOVE ARE REASONABLE ESTIMATES OF SELLER’S DAMAGES FOR SUCH PAYMENT DEFAULT
UNDER THE CIRCUMSTANCES EXISTING AT THE TIME OF THIS AGREEMENT.

ARTICLE 3

SELLER’S REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties. Seller hereby represents, warrants and
covenants to Purchaser that the following statements are true and correct as of
the date hereof:

(a) Authorization. This Agreement and all transactions contemplated herein have
been duly authorized by all necessary actions on behalf of Seller.

 

3



--------------------------------------------------------------------------------

(b) Binding Agreement. This Agreement constitutes the valid and binding
obligation of and is enforceable against Seller in accordance with the terms set
forth herein, except as (i) the enforceability hereof may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) the availability of
equitable remedies may be limited by equitable principles of general
applicability.

(c) No Violation of Agreements, Etc. Subject to compliance with the provisions
of the Operating Agreement, neither the execution and delivery of this Agreement
by Seller, nor the consummation of the transactions provided for under this
Agreement will result in any violation of, or conflict with, or constitute a
default under, any agreement to which Seller is a party.

(d) Review and Evaluation. Seller has independently conducted its own factual
investigation regarding the value of the Purchased Interest, is not relying on
Purchaser or any other party, has engaged such legal counsel, consultants,
experts, advisors, appraisers and estimators as it deemed necessary, and assumes
the risk that there are material unknown facts or that facts are other than as
presumed. Seller further acknowledges that it is aware that it may hereafter
discover material facts in addition to or different from those which it now
knows or believes to be true with respect to the subject matter of this
Agreement, and further acknowledges that there may be future events,
circumstances, or occurrences materially different from those it knows or
believes likely to occur, but that it is its intention to enter into and be
bound by this Agreement.

(e) Opportunity to Review Records and Other Matters. Seller has had the
opportunity to review and evaluate the Project and the Company’s financial
statements and books and records and has received, reviewed, and considered such
information and all other documents and information as Seller considers
necessary or appropriate covering all matters which Seller deems relevant to
make a decision to sell the Purchased Interest for the Purchase Price.

(f) Knowledge and Experience. Seller is a sophisticated investor familiar with
the financial condition and prospects of the business of the Company and the
value of the Purchased Interest and the Project. Seller has such knowledge and
experience in financial and business matters that Seller is capable of
evaluating the merits and risks of Seller’s sale of the Purchased Interest for
the Purchase Price and Seller is capable of protecting Seller’s interests in
connection with the sale of the Purchased Interest and capable of making an
independent and informed investment decision.

(g) Ownership. Seller owns the Purchased Interest free and clear of any Lien
(other than any so created by this Agreement), and has the full and unrestricted
right and power to sell and deliver the Purchased Interest without obtaining the
consent or approval of any other Person. Seller shall cause Seller’s
Representatives on the Executive Committee to resign their positions
contemporaneous with the closing hereof. Seller owns no other Interest in the
Company and has no other right, title or interest in the Company other than the
Purchased

 

4



--------------------------------------------------------------------------------

Interest. Upon the transfer of the Purchased Interest in accordance with this
Agreement, Seller shall have no further right, title or interest in or to the
Company, as a member, owner, creditor or otherwise (except for any rights
reserved under the Assignment).

(h) Bankruptcy Matters. Seller has not made a general assignment for the benefit
of creditors, filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by its creditors, suffered the appointment of a
receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

(i) Company Actions. Except as disclosed in writing by Seller to Purchaser,
Seller has not entered into any contract, agreement or transaction with any
third party that would impact the sale and transfer of the Purchased Interest to
Purchaser or which would cause the Purchaser to incur any claim, loss, cost or
expense to any third party after the Closing Date.

3.2 Limitation of Seller’s Representations and Warranties. PURCHASER
ACKNOWLEDGES, UNDERSTANDS AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH HEREIN, SELLER MAKES NO OTHER EXPRESS OR IMPLIED
WARRANTIES OR REPRESENTATIONS OF ANY NATURE WHATSOEVER.

3.3 Survivability. The representations and warranties of Seller set forth
herein, or in any certificate or other writing delivered pursuant hereto or in
connection herewith, shall survive the sale, assignment, transfer, conveyance
and delivery of the Purchased Interest by Seller to Purchaser.

ARTICLE 4

PURCHASER’S REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties. Purchaser hereby represents, warrants and
covenants to Seller that the following statements are true and correct as of the
date hereof:

(a) Authorization. This Agreement and all transactions contemplated herein have
been duly authorized by all necessary actions on behalf of Purchaser.

(b) Binding Agreement. This Agreement constitutes the valid and binding
obligation of and is enforceable against Purchaser in accordance with the terms
set forth herein, except as (i) the enforceability hereof may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) the availability of
equitable remedies may be limited by equitable principles of general
applicability.

(c) No Violation of Agreements, Etc. Subject to compliance with the provisions
of the Operating Agreement, neither the execution and delivery of this Agreement
by Purchaser, nor the consummation of the transactions provided for under this
Agreement will result in any violation of, or conflict with, or constitute a
default under, any agreement to which Purchaser is a party.

 

5



--------------------------------------------------------------------------------

(d) Review and Evaluation. Purchaser has independently conducted its own factual
investigation regarding the value of the Purchased Interest, is not relying on
Seller or any other party, has engaged such legal counsel, consultants, experts,
advisors, appraisers and estimators as it deemed necessary, and assumes the risk
that there are material unknown facts or that facts are other than as is
presumed. Purchaser further acknowledges that it is aware that it may hereafter
discover material facts in addition to or different from those which it now
knows or believes to be true with respect to the subject matter of this
Agreement, and further acknowledges that there may be future events,
circumstances, or occurrences materially different from those it knows or
believes likely to occur, but that it is its intention to enter into and be
bound by this Agreement.

(e) Opportunity to Review Records and Other Matters. Purchaser has had the
opportunity to review and evaluate the Project and the Company’s financial
statements and books and records and has received, reviewed, and considered such
information and all other documents and information as Purchaser considers
necessary or appropriate covering all matters which Purchaser deems relevant to
make a decision to purchase the Purchased Interest for the Purchase Price.

(f) Knowledge and Experience. Purchaser is a sophisticated investor familiar
with the financial condition and prospects of the business of the Company and
the value of the Purchased Interest and the Project. Purchaser has such
knowledge and experience in financial and business matters that Purchaser is
capable of evaluating the merits and risks of Purchaser’s acquisition of the
Purchased Interest for the Purchase Price and Purchaser is capable of protecting
Purchaser’s interests in connection with the purchase of the Purchased Interest
and capable of making an independent and informed investment decision.

(g) Bankruptcy Matters. Purchaser has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by his creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

4.2 Limitation of Purchaser’s Representations and Warranties. SELLER
ACKNOWLEDGES, UNDERSTANDS AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH HEREIN, PURCHASER MAKES NO OTHER EXPRESS OR
IMPLIED WARRANTIES OR REPRESENTATIONS OF ANY NATURE WHATSOEVER.

4.3 Survivability. The representations and warranties of Purchaser set forth
herein, or in any certificate or other writing delivered pursuant hereto or in
connection herewith, shall survive the sale, assignment, transfer, conveyance
and delivery of the Purchased Interest by Seller to Purchaser.

 

6



--------------------------------------------------------------------------------

ARTICLE 5

INDEMNIFICATION OBLIGATIONS

5.1 Seller Indemnification Obligation. Seller hereby agrees to indemnify, defend
(with counsel selected by Purchaser), protect and hold wholly harmless
Purchaser, the Company and its managers, officers, directors, members,
employees, agents, representatives, associates, and affiliates from any claim,
loss, damage, expense or liability resulting to Purchaser, the Company or any of
the foregoing persons if any representation, or warranty made by Seller under
Section 3.1 is false, or Seller is in violation or breach of any of Seller’s
covenants in this Agreement.

5.2 Purchaser Indemnification Obligation. Purchaser hereby agrees to indemnify,
defend (with counsel selected by Seller), protect and hold wholly harmless
Seller and its managers, officers, directors, members, employees, agents,
representatives, associates, and affiliates from any claim, loss, damage,
expense or liability resulting to Seller or any of the foregoing persons if any
representation, or warranty made by Purchaser under Section 4.1 is false, or
Purchaser is in violation or breach of any of Purchaser’s covenants in this
Agreement.

ARTICLE 6

MISCELLANEOUS

6.1 Cooperation Prior to and Following Closing Date.

(a) Seller has already provided copies of any of materials, reports, studies,
computer disks, files and other tangible and intangible property described in
Section 3.1(e) above. Seller has already made and/or shall make Steve Letterly
and David Crowder available to Purchaser during normal business hours prior to
the Closing Date to respond to reasonable inquiries and requests Purchaser may
have during its review of the materials, reports and other information described
in this Section 6.1(a).

(b) Following the Closing Date and continuing until the date the Final Payment
is made by Purchaser, Seller shall, at Purchaser’s written direction as the sole
manager of the Company and the Project, reasonably cooperate with Purchaser to
ensure that there is an orderly transition of all of Seller’s management duties
and functions relating to the Company and the Project to Purchaser.

(c) Following the date the Final Payment is made, Seller shall cause its
representatives to remain reasonably available to address any post-closing
written inquiries that are transmitted to Seller that require their reasonable
cooperation and effort in a manner consistent with Seller’s former role as a
manager of the Project. Notwithstanding anything herein or in the Operating
Agreement to the contrary (but subject to the preceding sentence and
Section 6.1(b) above), Seller shall not have any ongoing managerial rights,
privileges, duties, obligations or tasks regarding the Company, the Project or
the Operating Agreement following the Final Payment Date.

(d) Notwithstanding anything herein or in the Operating Agreement to the
contrary, Seller shall have no liability for any claim, loss, expense, damage or
liability incurred as a result of the assistance provided to Purchaser pursuant
to the terms and provisions of this Section, except to the extent caused by the
negligent acts of Seller.

 

7



--------------------------------------------------------------------------------

6.2 Notices. All notices, requests and demands to be made hereunder to the
Parties hereto shall be in writing and shall be deemed received upon personal
delivery to the Party to whom the notice is directed or, if sent by reputable
overnight delivery service, upon one (1) Business Day after delivery to the
delivery service, or if sent by telecopy, upon electronic verification of
receipt by the sending machine (provided a copy of such notice is sent the next
Business Day in any of the additional means listed in this Section 6.2), or if
sent by mail, three (3) Business Days following its deposit in the United States
mail, postage prepaid, certified or registered mail, return receipt requested,
addressed to the applicable Party at the addresses set forth below:

 

To Tejon:

   Tejon Ranchcorp    P.O. Box 1000    4436 Lebec Road    Lebec, California
93243    Facsimile: (661) 248-3100    Attention: Greg Tobias, Esq.

with a copy to:

   Allen Matkins Leck Gamble Mallory & Natsis LLP    1900 Main Street, 5th Floor
   Irvine, California 92614-7321    Facsimile: (949) 553-8354    Attention: Paul
D. O’Connor, Esq.

To DMB:

   DMB TMV LLC    c/o Madrone Capital Partners    3000 Sandhill Road    Bldg.
One, Suite 150    Menlo Park, California 940125    Facsimile: (650) 233-9352   
Attention: Thomas A. Patterson

with a copy to:

   DMB Pacific Ventures LLC    4455 E. Camelback Road    Suite C-140    Phoenix,
Arizona 85018    Facsimile: (480) 367-7255    Attention: Eneas Kane and Mark
Kehke

with a copy to:

   DMB Associates, Inc.    7600 E. Doubletree Ranch Road    Suite 300   
Scottsdale, Arizona 85255    Facsimile: (480) 367-7576    Attention: Mary
Alexander, Esq.

 

8



--------------------------------------------------------------------------------

with a copy to:

   Morgan, Lewis & Bockius LLP    One Market Plaza, Spear Street Tower    San
Francisco, California 94105    Facsimile: (415) 442-1001    Attention: Rollin B.
Chippey, Esq.

6.3 Entire Agreement. This Agreement, together with the Assignment, constitutes
the entire agreement by and among the Parties and supersedes any prior
understandings, agreements or representation by or among the Parties, written or
oral, to the extent they have related in any way to the subject matter hereof.

6.4 Amendments and Modifications. This Agreement may be amended or modified only
by an instrument in writing duly executed by the Parties hereto.

6.5 Successors and Assigns. All the terms and conditions of this Agreement shall
be binding upon, inure to the benefit of and be enforceable by the respective
successors and assigns of the Parties hereto; provided, however, that neither
Party may assign any of its rights, benefits, interest or obligations under this
Agreement without the prior written consent of the other Party hereto.

6.6 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California, without regard to the conflicts of laws
provisions thereof. Any arbitration, litigation or other proceeding that is
initiated with respect to this Agreement may only be commenced in Kern County,
California.

6.7 Attorneys’ Fees, Costs, and Expenses. In the event of any litigation arising
out of, related to, or in any way connected to the enforceability, application,
breach or interpretation of this Agreement, the unsuccessful party to such
litigation covenants and agrees to pay the prevailing party all costs and
expenses reasonably incurred, including, without limitation, reasonable
attorneys’ fees as determined by the court. For the purpose of this Agreement,
the term “attorneys’ fees” shall mean the fees and expenses of counsel to the
Party, which may include printing, photostating, duplicating and other expenses,
air freight charges and fees billed for law clerks, paralegals, librarians and
others not admitted to the bar but performing services under the supervision of
an attorney. Such term shall also include all such fees and expenses incurred
with respect to appeals and any other collateral proceeding brought with respect
to the matter for which said fees and expenses were incurred.

6.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

9



--------------------------------------------------------------------------------

6.9 Confidentiality.

(a) Neither Purchaser nor Seller nor any of their agents, affiliates, auditors,
consultants or employees will disclose (or permit the disclosure of) the
contents of this Agreement, and/or the Assignment, any discussions between
Purchaser and Seller concerning the contents of this Agreement, and/or the
Assignment or any information obtained by either Party regarding the
transactions contemplated under this Agreement, and/or the Assignment (other
than to a Party’s attorneys, accountants and other third parties bound by a duty
of confidentiality) without the prior written consent of the other Party, which
consent may be withheld in such other Party’s sole and absolute discretion.
Nothing in this Section 6.9 shall preclude a Party from disclosing information
already in the public domain, provided that such information did not enter the
public domain by virtue of any Party’s breach of the confidentiality provisions
of this Agreement.

(b) Notwithstanding the foregoing, (i) either Party may make any disclosure
required by law including, without limitation, any disclosure required by the
United States Securities and Exchange Commission, and (ii) either Party may
disclose that Purchaser (or its designee) has purchased the Purchased Interest.

(c) Seller shall cooperate with Purchaser regarding the timing and content of
any press release or public notification of the terms of this Agreement, and the
Assignment; provided that Purchaser shall have final editorial privileges since
any such statement must comply with all requirements imposed by the Securities
and Exchange Commission (and Seller shall have no review or approval rights with
respect to any documents filed by Purchaser with the Securities and Exchange
Commission).

(d) Neither Seller nor Purchaser shall disparage, defame or discredit the other.
The Parties agree to use the statement attached hereto as Exhibit C in the event
of any inquiries from third parties or the press concerning the Purchased
Interest. A Party’s comments or statements which are reasonably consistent with
the contents of Exhibit C shall not be deemed to violate the provisions of this
Section 6.9(d).

(e) This Section shall survive the consummation of the transactions contemplated
herein or the earlier expiration or termination of this Agreement.

6.10 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

6.11 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original Agreement, but all of which, taken
together, shall constitute one and the same Agreement, binding on the parties
hereto. The signature of any Party hereto to any counterpart hereof shall be
deemed a signature to, and may be appended to, any other counterpart hereof. In
addition, any signatures delivered by facsimile or electronic mail (.pdf copy)
shall be binding upon the signatory thereto.

6.12 Authorization. Seller hereby agrees to provide evidence reasonably
satisfactory to Purchaser that (i) Seller has duly authorized the execution and
delivery of this Agreement and the Assignment, and (ii) the party executing this
Agreement and the Assignment on behalf of Seller has full power and authority to
enter into, and has duly executed and delivered this Agreement and the
Assignment.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be
executed as of the day and year first above written.

SELLER:

 

DMB TMV LLC, an Arizona limited liability company By:    DMB Pacific LLC, a
Delaware limited liability company, Sole Member    By:    DMB Pacific Holdings
LLC, an Arizona limited liability company, Member       By:    DMB Communities
II LLC, an Arizona limited liability company, Sole Member          By:   
Madrone Partners, L.P., a Delaware limited partnership, Member             By:
   Madrone Capital Partners, LLC, a Delaware limited liability company, its
General Partner                By:   

LOGO [g758856g08l56.jpg]

                     Thomas A. Patterson                      Managing Member   
         By:    DMB Communities LLC, an Arizona limited liability company,
Member             By:    DMB Associates, Inc., an Arizona corporation, its
Manager                By:   

LOGO [g758856g45g51.jpg]

                     Andy Beams                   Its:   

Executive Vice President & Chief

Financial Officer

 

11



--------------------------------------------------------------------------------

  By:   Argonaut Holdings, LLC, an Oklahoma limited liability company, Member

      By:    Argonaut Private Equity, LLC, an Oklahoma limited liability
company, Manager

        By:   

LOGO [g758856g63z03.jpg]

            Steven R. Mitchell             Manager   

PURCHASER:

 

  TEJON RANCHCORP,   a California corporation   By:  

LOGO [g758856g93y20.jpg]

    Gregory S. Bielli   Its:   President and CEO

 

12



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST

THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST (this “Assignment”) is
made as of the 15th day of July 2014 by and between DMB TMV LLC, an Arizona
limited liability company (“Assignor”), and TEJON RANCHCORP, a California
corporation (“Assignee”). Assignor and Assignee are collectively referred to
herein as the “Parties” and each individually as a “Party.”

RECITALS

A. Assignor owns a membership interest (the “Interest”) in Tejon Mountain
Village LLC, a Delaware limited liability company (the “Company”), under that
certain Limited Liability Company Agreement dated as of May 19, 2006 between
Assignor and Assignee, as amended by the First Amendment to the Limited
Liability Company Agreement of Tejon Mountain Village LLC dated November 29,
2006, the Second Amendment to the Limited Liability Company Agreement of Tejon
Mountain Village LLC dated August 13, 2008, the Third Amendment to the Limited
Liability Company Agreement of Tejon Mountain Village LLC dated November 18,
2009 and the Fourth Amendment to the Limited Liability Company Agreement of
Tejon Mountain Village LLC dated July 19, 2011 (collectively, the “Operating
Agreement”).

B. Assignor and Assignee are Parties to that certain Membership Interest
Purchase Agreement dated as of July 15, 2014 (the “Purchase Agreement”) whereby
Assignor agreed, among other things, to sell and assign the Interest to
Assignee. Assignee desires to accept the foregoing assignment of the Interest.

C. This Assignment is made pursuant to the terms of the Purchase Agreement to
effectuate the sale and assignment of the Interest from Assignor to Assignee
upon such terms and conditions as are hereinafter set forth. Capitalized terms
used but not defined herein have the meanings assigned to such terms in the
Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereto agree as follows:

1. This Agreement shall be deemed effective (the “Effective Date”) upon
Assignee’s payment of Ten Million and No/100 Dollars ($10,000,000.00) to
Assignor pursuant to Section 2.3(a) of the Purchase Agreement (“Initial
Payment”).

2. Assignor hereby assigns to Assignee all of Assignor’s right, title and
interest in and to the Interest, including, without limitation, all of
Assignor’s interest in capital, profits, losses and other allocable items, and
all of Assignor’s interest in the assets of the Company.

3. Subject to the terms of the Purchase Agreement, Assignee hereby assumes all
of Assignor’s right, title and interest in and to the Interest and agrees to
perform and to be bound by all of the terms, covenants, conditions and
obligations with respect to the Interest that arise from any events that first
occur after the Effective Date.



--------------------------------------------------------------------------------

4. Assignee hereby agrees to indemnify Assignor and its managers, officers,
directors, partners, members, employees, agents, representatives, associates,
and affiliates from any loss, damage, expense, or liability resulting to
Assignor from any events that first occur after the Effective Date that are not
attributable to any act or omission of Assignor.

5. This Assignment shall be binding upon, and inure to the benefit of, Assignor
and Assignee and their respective successors and permitted assigns.

6. IN THE EVENT ASSIGNEE FAILS TO PAY THE ENTIRE FINAL PAYMENT TO ASSIGNOR ON OR
BEFORE THE FINAL PAYMENT DATE (AS THE SAME MAY BE EXTENDED IN ACCORDANCE WITH
SECTION 2.3(B) OF THE PURCHASE AGREEMENT (A “PAYMENT DEFAULT”), THEN AS PROVIDED
IN THE PURCHASE AGREEMENT AND THIS ASSIGNMENT (COLLECTIVELY, THE “CLOSING
DOCUMENTS”) SHALL BE VOID AB INITIO AND SELLER, AS THAT TERM IS DEFINED IN THE
PURCHASE AGREEMENT, AS ITS SOLE AND EXCLUSIVE REMEDY, SHALL HAVE THE RIGHT TO
RETAIN THE INITIAL PAYMENT AND THE EXTENSION PAYMENT (IF PAID) AS LIQUIDATED
DAMAGES, PROVIDED THAT SELLER IS NOT IN BREACH OF ANY OF THE CLOSING DOCUMENTS.
FOLLOWING ANY PAYMENT DEFAULT, THE PARTIES SHALL CONTINUE TO BE MEMBERS OF THE
COMPANY AND HAVE ALL RIGHTS, INTERESTS AND OBLIGATIONS AS ARE SET FORTH IN THE
OPERATING AGREEMENT. ASSIGNEE AND ASSIGNOR AGREE THAT ASSIGNEE’S ACTUAL DAMAGES
IN THE EVENT OF A PAYMENT DEFAULT BY ASSIGNEE WOULD BE EXTREMELY DIFFICULT AND
IMPRACTICAL TO DETERMINE AND SAID LIQUIDATED DAMAGES SUM SPECIFIED ABOVE ARE
REASONABLE ESTIMATES OF SELLER’S DAMAGES FOR SUCH PAYMENT DEFAULT UNDER THE
PURCHASE AGREEMENT.

7. This Assignment shall be governed by and construed under the laws of the
State of California, without regard to the conflicts of laws provisions thereof.
Any arbitration, litigation or other proceeding that is initiated with respect
to this Assignment may only be commenced in Kern County, California.

8. In the event of any litigation arising out of, related to, or in any way
connected to the enforceability, application, breach or interpretation of this
Agreement, the unsuccessful party to such litigation covenants and agrees to pay
the prevailing party all costs and expenses reasonably incurred, including,
without limitation, reasonable attorneys’ fees as determined by the court. For
the purpose of this Agreement, the term “attorneys’ fees” shall mean the fees
and expenses of counsel to the Party, which may include printing, photostating,
duplicating and other expenses, air freight charges and fees billed for law
clerks, paralegals, librarians and others not admitted to the bar but performing
services under the supervision of an attorney. Such term shall also include all
such fees and expenses incurred with respect to appeals and any other collateral
proceeding brought with respect to the matter for which said fees and expenses
were incurred.

9. Each Party hereto agrees to perform any further acts, and to execute and
deliver (with acknowledgment, verification, and/or affidavit, if required) any
further documents and instruments, as may be reasonably necessary or desirable
to implement and/or accomplish the provisions of this Assignment and the
transactions contemplated herein.



--------------------------------------------------------------------------------

10. This Assignment is solely for the benefit of the Parties hereto and no other
person or entity is entitled to rely upon or benefit from this Assignment or any
term hereof, except by a writing signed by all of the Parties hereto.

11. If one or more provisions of this Assignment are held to be unenforceable
under applicable law, such provision shall be excluded from this Assignment and
the balance of this Assignment shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

12. This Assignment, together with the Purchase Agreement, contains and
constitutes the entire agreement between the Parties hereto with respect to the
subject matter hereof, and supersedes all prior understandings, if any, with
respect thereto. The terms of this Assignment may not be modified, amended or
otherwise changed in any manner, except by an instrument in writing executed by
each of the Parties hereto.

13. This Assignment shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto.

14. This Assignment may be executed in multiple counterparts, each of which
shall be deemed an original Assignment, but all of which, taken together, shall
constitute one and the same Assignment, binding on the Parties hereto. The
signature of any Party hereto to any counterpart hereof shall be deemed a
signature to, and may be appended to, any other counterpart hereof. In addition,
any signatures delivered by facsimile or electronic mail (.pdf copy) shall be
binding upon the signatory thereto.

[Signatures appear on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.

ASSIGNOR:

 

DMB TMV LLC, an Arizona limited liability company    By:   DMB Pacific LLC, a
Delaware limited liability company, Sole Member   By:   DMB Pacific Holdings
LLC, an Arizona limited liability company, Member     By:   DMB Communities II
LLC, an Arizona limited liability company, Sole Member       By:   Madrone
Partners, L.P., a Delaware limited partnership, Member         By:   Madrone
Capital Partners, LLC, a Delaware limited liability company, its General Partner
          By:   

LOGO [g758856g71k93.jpg]

                Thomas A. Patterson                 Managing Member          By:
  DMB Communities LLC, an Arizona limited liability company, Member         By:
  DMB Associates, Inc., an Arizona corporation, its Manager           By:   

LOGO [g758856g06m02.jpg]

                Andy Beams           Its:    Executive Vice President & Chief
Financial Officer



--------------------------------------------------------------------------------

  By:   Argonaut Holdings, LLC, an Oklahoma limited liability company, Member

      By:    Argonaut Private Equity, LLC, an Oklahoma limited liability
company, Manager

        By:   

LOGO [g758856g13a31.jpg]

            Steven R. Mitchell             Manager   

ASSIGNEE:

 

  TEJON RANCHCORP,   a California corporation   By:  

LOGO [g758856g22d34.jpg]

    Gregory S. Bielli   Its:   President and CEO



--------------------------------------------------------------------------------

EXHIBIT B

FINAL PAYMENT INSTRUCTIONS



--------------------------------------------------------------------------------

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT C

COMMENTS OR STATEMENTS



--------------------------------------------------------------------------------

FOR IMMEDIATE RELEASE

TEJON RANCH CO. ACQUIRES FULL OWNERSHIP OF

TEJON MOUNTAIN VILLAGE LLC

July 15, 2014 (Tejon Ranch, CA) Tejon Ranch Co. (NYSE: TRC) announced today that
it has acquired full ownership of Tejon Mountain Village LLC, having purchased
the interest of DMB TMV, LLC (DMB), its partner in the joint venture, for $70
million in cash.

Tejon Ranch Co.’s decision to obtain full ownership of Tejon Mountain Village
reflects the company’s growth as a fully integrated real estate company and
demonstrates its complete confidence in the future success of the development.
As Tejon Mountain Village has achieved full entitlement and is poised to enter
the next stages of implementation, Tejon Ranch Co. believed it was important to
acquire complete ownership of this significant real estate asset which is
located in the heart of its 270,000-acre land holdings. This is consistent with
the direction provided by Tejon Ranch Co.’s Board of Directors to develop and
enhance the overall entitlement, development and marketing opportunities
inherent in the company’s real estate holdings.

“We appreciate and recognize the efforts of DMB in helping us achieve full
entitlement for Tejon Mountain Village,” said Gregory S. Bielli, President and
CEO of Tejon Ranch Co. “As we progress to the next phases of implementation of
this remarkable mountain community, Tejon Ranch Co. looks forward to leading
that effort.”

Tejon Mountain Village is planned to be a 26,000-acre residential/resort
community located along the ridges and valleys of the Tehachapi Mountains in
Tejon Ranch’s beautiful high country.



--------------------------------------------------------------------------------

About Tejon Ranch Co.:

Tejon Ranch Co. is a diversified real estate development and agribusiness
company, whose principal asset is its 270,000-acre land holding located
approximately 60 miles north of Los Angeles and 30 miles south of Bakersfield.

More information about Tejon Ranch Co. can be found online at
http://www.tejonranch.com.

Forward Looking Statements:

The statements contained herein, which are not historical facts, are
forward-looking statements based on economic forecasts, strategic plans and
other factors, which by their nature involve risk and uncertainties. In
particular, among the factors that could cause actual results to differ
materially are the following: business conditions and the general economy,
future changes to primary home and secondary home markets, future changes to
development costs, the ability to obtain various governmental permits, interest
rates and other risks inherent in real estate businesses. For further
information on factors that could affect the Company, the reader should refer to
the Company’s filings with the Securities and Exchange Commission.

 

CONTACT:    Barry Zoeller, Vice President    Corporate Communications &
Marketing    (661) 663-4212    bzoeller@tejonranch.com